As filed with the Securities and Exchange Commission on December 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21963 Rochdale Core Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) 800-245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders. Rochdale Core Alternative Strategies Master Fund LLC Financial Statements September 30, 2010 Rochdale Core Alternative Strategies Master Fund LLC Financial Statements September, 30 2010 TABLE OF CONTENTS Page Financial Statements Statement of Assets, Liabilities and Members’ Capital 2 Statement of Operations 3 Statements of Changes in Members’ Capital 4 Statement of Cash Flows 5 Schedule of Investments 6-9 Notes to Financial Statements 10-15 Financial Highlights 16 Additional Information Rochdale Core Alternative Strategies Master Fund LLC Statement of Assets, Liabilities and Members’ Capital September 30, 2010 (Unaudited) ASSETS Investments, at fair value (cost $57,300,245) $ Receivable for fund investments sold Prepaid expenses Interest receivable Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Management fees payable Contributions received in advance Accrued professional fees payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ See notes to financial statements 2 Rochdale Core Alternative Strategies Master Fund LLC Statement of Operations Six Months Ended September 30, 2010 (Unaudited) INVESTMENT INCOME Interest income $ Investment Income EXPENSES Management fees Professional fees Administration fees Directors' fees Custody fees Other expenses Total Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investment transactions Net change in unrealized appreciation/depreciation of investments Net Realized and Unrealized Gain from Investments Net Increase in Members' Capital Resulting from Operations $ See notes to financial statements 3 Rochdale Core Alternative Strategies Master Fund LLC Statements of Changes in Members’ Capital Six Months Ended Year Ended September 30, 2010(1) March 31, 2010 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments Net Increase in Members’ Capital Resulting From Operations INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS’ CAPITAL Proceeds from sales of members’ interests Payments for purchases of members’ interests ) ) Net Proceeds of Members’ Interests Total Increase in Members’ Capital MEMBERS’ CAPITAL Beginning of year End of year $ $ (1)Unaudited. See notes to financial statements 4 Rochdale Core Alternative Strategies Master Fund LLC Statement of Cash Flows Six Months Ended September 30, 2010 (Unaudited) CASH FLOW FROM OPERATING ACTIVITIES Net increase in members’ capital resulting from operations $ Adjustments to reconcile net increase in members’ capital resulting fromoperations to net cash from operating activities Purchases of investments ) Sales of investments Net change in unrealized appreciation/depreciation on investments ) Net realized gain from investments ) Change in Operating Assets and Liabilities Prepaid expenses Interest receivable ) Receivable for fund investments sold ) Management fees payable ) Contributions received in advance ) Professional fees payable ) Investments made in advance Accrued expense and other liabilities Net Cash used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members’ interests Payments for purchases of members’ interests ) Net Cash Flows from Financing Activities Net Change in Cash — CASH Beginning of year — End of year $ — See notes to financial statements 5 Rochdale Core Alternative Strategies Master Fund LLC Schedule of Investments September 30, 2010 (Unaudited) Redemptions Percentage of Notice Period Long-Term Investment Funds1: Members’ Capital Cost Fair Value Frequency # of Days Equity Long / Short: Absolute Partners Fund LLC % $ $ Monthly 90 Alphagen Rhocas Monthly 30 Blackthorn Partners, LP Monthly 45 Clovis Capital Partners Institutional, LP Quarterly 45 Copia Market Neutral Fund (US) LP Quarterly 30 Criterion Institutional Partners, LP Monthly 45 FrontPoint Offshore Asia Pacific Fund,Ltd. Quarterly 45 Hunter Global Investors Fund I LP Quarterly 30 Sandler Associates Quarterly 30 Seligman Health Spectrum Plus FundLLC Monthly 30 Standard Global Equity Partners SA, LP Quarterly 45 Event/Multi-Strategy: Bennelong Asia Pacific Multi StrategyEquity Fund, LP Monthly 30 Brencourt Multi Strategy Arbitrage, LP ** ** Brigade Leveraged Capital Structures FundLP Quarterly 60 Canyon Value Realization Fund, LP Annually Castlerigg Partners ** ** GoldenTree Partners LP Quarterly 90 HBK Fund II L.P Quarterly 90 Ionic Capital LLC Quarterly 60 King Street Capital LP ** ** OZ Asia Domestic Partners, LP Annually 45 Polygon Global Opportunities Fund, LP * * Satellite Fund II LP * * Stark Select Asset Fund LLC2 ** ** Sutton Brook Capital Partners, LP Monthly 30 York Capital Management, LP Quarterly 45 6 Rochdale Core Alternative Strategies Master Fund LLC Schedule of Investments - (Continued) September 30, 2010 (Unaudited) Redemptions Percentage of Notice Period Long-Term Investment Funds1: Members’ Capital Cost Fair Value Frequency # of Days Global macro Strategy: Blenheim Commodity Fund, LLC % $ $ Monthly 65 Boronia Diversified Fund (U.S.) LP Monthly 30 CamCap Resources, LP Quarterly 60 Caxton Global Investments (USA) LLC ** ** Dynamic Monthly 30 MKP Opportunity Partners, LP Quarterly 60 Robeco Transtrend Diversified Fund LLC Monthly 5 Sunrise Commodities Fund Monthly 15 Total Long-Term Investment Fund: % $ Short-Term Investment: Money Market Fund: Federated prime Obligations FundInstitutional Class, 0.22%3 % $ $ Total Investments % $ $ 1.All investments are non-income producing. 2.This Fund is a side pocket of Stark Investments Limited Partnership. 3.7-Day Yield * Redemption restrictions exist for Hedge Funds whereby the Hedge Fund Managers may suspend redemption either in their sole discretion or other factors. Such factors include the magnitude of redemptions requested, portfolio valuation issues or market conditions. Redemptions are currently suspended for Polygon Global Opportunities Fund, LP and Satellite Fund II LP, as the funds are in process of being liquidated or restructured. ** Special Investments have been established for Brencourt Multi Strategy Arbitrage, LP, Castlerigg Partners, King Street Capital LP, Stark Select Asset Fund LLC and Caxton Global Investments (USA) LLC. These investments are long-term, illiquid and gains or losses associated with them flow through to the investors on an as realized basis. Equity Long/Short. Equity investing involves the purchase and/or sale of listed or unlisted equity and equity-related Financial Instruments usually based on fundamental research and analysis. Hedge Fund Managers may invest opportunistically in several sectors or they may be sector specialists. These Hedge Fund Managers may be globally or regionally focused. Hedge Fund Managers may also have a style bias, such as growth or value. The average holding period of Hedge Fund Managers may vary as well between long-term or short-term trading. Some Hedge Fund Managers may also take a top-down thematic approach while others utilize a bottoms-up approach pursuant to which individual securities are selected. Event/Multi-Strategy. Multi-strategy investing is an investment strategy that focuses on the securities of companies undergoing some material structural changes. These changes can come in the form of mergers, acquisitions, spin offs, Dutch tender offers, share buybacks and other reorganizations. This strategy also seeks to exploit relative value inefficiencies across the capital structure or among closely related markets, generally without assuming an unhedged exposure to any particular market or financial instrument. 7 Rochdale Core Alternative Strategies Master Fund LLC Schedule of Investments - (Continued) September 30, 2010 (Unaudited) Global Macro Strategy. Macro strategies take long, short and relative value positions in Financial Instruments based on a top-down fundamental and technical analysis of capital market conditions. Hedge Fund Managers begin evaluating opportunities based on economic and/or technical factors, working their way down to regional, country and industry specific analysis. The Hedge Fund Managers make judgements about the expected future price direction of asset classes and express that opinion by taking long or short positions in a variety of instruments. Investments are usually made in a wide variety of global futures, cash instruments and other Financial Instruments, including stocks, bonds, currencies, derivatives and commodities. See notes to financial statements 8 Rochdale Core Alternative Strategies Master Fund LLC Schedule of Investments—(Continued) September 30, 2010 (Unaudited) Strategy Allocation Breakdown (as a % of total investments) See notes to financial statements 9 Rochdale Core Alternative Strategies Master Fund LLC Notes to Financial Statements 1. Organization Rochdale Core Alternative Strategies Master Fund LLC (the “Master Fund”) is a closed-end, non-diversified management Investment Company that was organized as a limited liability company under the laws of the State of Delaware on September 11, 2006 and serves as a master fund in a master feeder structure. Interests in the Master Fund are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). Investments in the Master Fund may be made only by U.S. and foreign investment companies, common or commingled trust funds, organizations or trusts described in Sections 401(a) or 501(a) of the Internal Revenue Code of 1986, as amended, or similar organizations or entities that are “accredited investors” within the meaning of Regulation D under the 1933 Act. The Master Fund is a registered investment company under the Investment Company Act of 1940. Rochdale Investment Management LLC (the “Manager”, “Adviser” or “Rochdale”) is the investment adviser to the Master Fund. The Manager delegates sub-investment advisory responsibilities to PineBridge Investments (the “Sub-Adviser”) with respect to the Master Fund. The Master Fund seeks to achieve its objective by investing substantially all of its assets in the securities of privately placed investment vehicles, typically referred to as hedge funds (“Hedge Funds” or “Investment Funds”), that pursue a variety of “absolute return” investment strategies. “Absolute return” refers to a broad class of investment strategies that attempt to consistently generate positive returns regardless of market conditions. The Master Fund’s investment objective is to seek long-term growth of principal across varying market conditions with low volatility. “Low volatility” in this objective means the past monthly net asset value fluctuations of the Master Fund’s net asset value that is no greater than the rolling 10-year annualized standard deviation of the monthly ups and downs of the higher of: (1) the return of the Barclays Capital Aggregate Bond Index plus 3% or (2) half of the return of the Standard & Poor’s 500-stock Index. Master Fund investments generally fall within the following broadly defined investment fund strategies: equity long/short, event driven and global macro. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Master Fund. Fair Value Measurements The Master Fund follows authoritative guidance on Fair Value Measurements which defines fair value and establishes a fair value hierarchy organized into three levels based upon the input assumptions used in pricing assets. Level 1 inputs have the highest reliability and are related to assets with unadjusted quoted prices in active markets. Level 2 inputs relate to assets with observable quoted market prices in active markets which may include quoted prices for similar assets or liabilities or other inputs which can be corroborated by observable market data. Level 3 inputs are unobservable inputs and are used to the extent that observable inputs do not exist. Investments Valuation Investments are carried at fair value. The fair value of alternative investments has been estimated using the Net Asset Value (“NAV”) as reported by the management of the respective alternative investment fund. Financial Accounting Standards Board (FASB) guidance provides for the use of NAV as a “Practical. 10 Rochdale Core Alternative Strategies Master Fund LLC Notes to Financial Statements—(Continued) 2. Significant Accounting Policies (continued) Investments Valuation (continued) Expedient” for estimating fair value of alternative investments. NAV reported by each alternative investment fund is used as a practical expedient to estimate the fair value of the Master Fund’s interest therein and their classification within Level 2 or 3 is based on the Master Fund’s ability to redeem its interest in the near term and liquidate the underlying portfolios. The Master Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Realized and unrealized gains and losses are included in the determination of income. Fund Expenses The expenses of the Master Fund include, but are not limited to, the following: legal fees; accounting and auditing fees; custodial fees; management fees; an incentive fee; costs of computing the Master Fund’s net asset value; costs of insurance; registration expenses; due diligence, including travel and related expenses; expenses of meetings of the Board and members; all costs with respect to communications to members; and other types of expenses as may be approved from time to time by the Board. Income Taxes The Master Fund’s tax year end is December 31. The Master Fund is treated as a partnership for Federal income tax purposes. Each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss. Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. Effective September 30, 2007, the Master Fund adopted authoritative guidance on uncertain tax positions. The Master Fund recognizes the effect of tax positions when they are more likely than not of being sustained. Management is not aware of any exposure to uncertain tax positions that could require accrual or which could affect its liquidity or future cash flows. As of September, 30 2010, the Master Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities. Recent Accounting Policies In May 2009, the Master Fund adopted authoritative guidance on subsequent events. In preparing these financial statements, the Master Fund has evaluated events after September 30, 2010 and determined that other than the subsequent event disclosed in Note 9, there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. In January 2010, the FASB issued Accounting Standards Update “Improving Disclosures about Fair Value Measurements” that requires additional disclosures regarding fair value measurements. Certain required disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, and other 11 Rochdale Core Alternative Strategies Master Fund LLC Notes to Financial Statements—(Continued) 2. Significant Accounting Policies (continued) Recent Accounting Policies (continued) required disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The impact of this standard is disclosed in Note 3. Capital Accounts Net profits or net losses of the Master Fund for each month are allocated to the capital accounts of Members as of the last day of each month in accordance with Members’ respective investment percentages of the Master Fund. Net profits or net losses are measured as the net change in the value of the net assets of the Master Fund during a fiscal period, before giving effect to any repurchases of interest in the Master Fund, and excluding the amount of any items to be allocated to the capital accounts of the Members of the Master Fund, other than in accordance with the Members’ respective investment percentages. Prior to the end of each quarter and year end, the Master Fund receives Member contributions with an effective subscription date of the first day of the following month. The Master Fund, in turn, makes contributions to certain Hedge Funds, which have effective subscription dates of the first day of the following month. These amounts are reported as “Contributions received in advance” and “Investments made in advance”, respectively. 3. Fair Value Disclosures Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period. Actual results could differ from those estimates. Investments in Partnerships The following are major categories of investments measured at fair value on a recurring basis at September 30, 2010 grouped by the fair value hierarchy: Quoted Prices in Description Quoted Prices Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Alternative Investments $
